United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, HOPE MILLS
POST OFFICE, Hope Mills, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2238
Issued: July 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
Appellant filed a timely appeal with the Board on August 12, 2008 of the February 6 and
May 20, 2008 decisions of the Office of Workers’ Compensation Programs denying his
occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant established that he sustained bilateral carpal tunnel
syndrome in the performance of duty.

FACTUAL HISTORY
On November 20, 2007 appellant, then a 36-year-old city carrier, filed an occupational
disease claim (Form CA-2) for bilateral carpal tunnel syndrome sustained on or before
October 30, 2007 in the performance of duty. He attributed his condition to casing and carrying
mail.
In a December 10, 2007 letter, the Office advised appellant of the type of medical and
factual evidence needed to establish his claim. It emphasized the importance of submitting a
rationalized report from appellant’s attending physician explaining how and why work factors
would cause the claimed condition. Appellant did not submit additional evidence.
By decision dated February 6, 2008, the Office denied the claim on the grounds that
causal relationship was not established as appellant failed to submit any medical evidence.
In an April 1, 2008 letter, appellant requested reconsideration. He submitted medical
evidence.
In November 29, 2006 and April 23, 2007 reports, Dr. Rene M. Kotzen, an attending
Board-certified neurosurgeon, noted appellant’s history of an occupational neck injury in 2004
with subsequent numbness in both hands. He diagnosed possible carpal tunnel syndrome versus
the effects of the neck injury.
Dr. Stephen Kouba, an attending Board-certified neurosurgeon, performed a left carpal
tunnel release on January 22, 2008 and a right carpal tunnel release on March 11, 2008. In a
February 6, 2008 report, he stated that he did “not have an exact answer” whether appellant’s
“job may have directly caused or aggravated carpal tunnel.” Dr. Kouba opined that it was
“possible that competitive use can trigger or can develop a carpal tunnel syndrome … [i]t is
bilateral.”
By decision dated May 20, 2008, the Office denied modification, finding that the medical
evidence was insufficiently rationalized to establish causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was filed within the applicable time limitation, that an injury was sustained while in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989).

2

elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medial certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
ANALYSIS
Appellant claimed that he sustained bilateral carpal tunnel syndrome due to work factors
occurring on or before October 30, 2007. He submitted medical reports from Dr. Kotzen, an
attending Board-certified neurosurgeon, who diagnosed possible carpal tunnel syndrome versus
the sequelae of a 2004 neck injury. The equivocal nature of Dr. Kotzen’s opinion reduces its
probative value.5 Dr. Kouba, an attending Board-certified neurosurgeon, stated that it was
“possible that competitive use can trigger or develop carpal tunnel syndrome.” However, he did
not explain how or why appellant’s job duties would cause carpal tunnel syndrome. Dr. Kouba’s
opinion is insufficiently rationalized to establish causal relationship.6
The Board notes that appellant was advised by December 10, 2007 letter of the necessity
of submitting medical evidence explaining how and why work factors would cause or contribute
to the claimed carpal tunnel syndrome. Appellant did not submit such evidence. Therefore, he
failed to meet his burden of proof in establishing causal relationship.

3

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

4

Solomon Polen, 51 ECAB 341 (2000).

5

T. M., 60 ECAB ___ (Docket No. 08-975, issued February 6, 2009).

6

Deborah L. Beatty, 54 ECAB 340 (2003) (medical reports not containing rationale on causal relationship are
entitled to little probative value).

3

CONCLUSION
The Board finds that appellant has not established that he sustained bilateral carpal tunnel
syndrome in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 20 and February 6, 2008 are affirmed.
Issued: July 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

